Title: To Thomas Jefferson from Thomas Chalkley James, 1 March 1805
From: James, Thomas Chalkley
To: Jefferson, Thomas


                  
                     
                        Sir 
                     
                     Hall of the Society, Philadelphia, March 1st 1805
                     
                  
                  Having received from you an interesting Communication on the management of Silk Worms & of their Silk, which was transmitted to you, by the author Mr Robt. H. Lowry, from Siena in Italy, with a view of introducing useful knowledge upon the Subject into the United States. Immediate means will be taken to make it public, and I am directed by the Society to transmit their thanks for your assistance, in thus advancing the design of their institution. 
                  I have the honour to be, Sir Your obedient servant,
                  
                     Ths. C. James 
                     
                     
                        Corresponding Secretary of the A. P. S.
                  
               